DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 27 April, 2022. As directed by the amendment: claims 27-30 have been amended, no claim has been cancelled nor added. Thus, claims 27-46 are presently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-32, 34-37, 43, 45, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooney et al. (US 4198979).
Regarding claim 27, Cooney discloses a urine collection device ("urine collection device"; Abstract, see figs. 1 and 3) comprising: 
a urine collecting component (UCC) ("collection means 2"; col 3. line 1; Fig. 1) comprising a hollow funnel ("funnel shaped"; col. 2 line 66; Fig. 1) having a larger upper orifice ("wide orifice 10"; col. 3 line 1; Fig. 1) and a smaller lower orifice ("narrow tubular orifice 14"; col. 3 line 2-3; Fig. 1), the hollow funnel tapering from the upper orifice to the lower orifice (Fig. 1); and 
a urine discharging component (UDC) (Fig. 1) comprising a hollow tube ("tube means 12"; col. 3 line 51-52) adapted to communicate with the lower orifice ("narrow tubular orifice 14"; col. 3 line 2-3; Fig. 1) of the UCC and provide a continuous duct for passage and discharge of urine from the UCC (“directing the flow of material from the urethra and the vagina through collection means 2 into tube means 12”; col. 4 line 18-20), 
wherein the UCC further comprises a margin ring ("flanged means 6"; see Fig. 3 and col. 3 line 5) that defines the upper orifice, 
the margin ring ("flanged means 6"; col. 3 line 5) having a crescent shape (Fig. 3) characterized by a back side peak and a front side peak, 
the back side peak extending a first vertical distance from the lower orifice and the front side peak extending a second vertical distance from the lower orifice, 
the first vertical distance being greater than the second vertical distance (see Annotated Fig. 3 below), 
the UCC is adapted for insertion into the vulva of a female user ("insertable into a portion of the vagina"; col. 3 line 37-38), with the margin ring ("flanged means 6"; col. 3 line 5) positioned internally within the labia minora and pressed against urethral orifice surrounding skin (UOSS) ("snugly against the vestibular tissue between the labia minora"; col. 5 line 47-48), and 
the margin ring ("flanged means 6"; col. 3 line 5) is formed from a material (“any biomedical grade plastic such as silicone and the like”; col. 4 line 65-66; NOTE: silicone is the same material as disclosed in Applicant’s specification on [0014] that “bestow an adhesion skin-device force”) that adheres to internal skin of the vulva upon being pressed against the internal skin while the internal skin is in a moistened state ("sealant means 8 could be moistened and the curved edge of the pommel 16 having the sealant means 8 thereon should be fitted securely into the vaginal orifice at the same time placing the seat 5 having sealant means 8 thereon snugly against the vestibular tissue between the labia minora"; col. 5 line 43-48), such that upon the margin ring ("flanged means 6"; col. 3 line 5) being pressed against the UOSS while the UOSS is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44) the margin ring ("flanged means 6"; col. 3 line 5) will remain adhered to the UOSS, without application of an external force ("continuous seal"; col. 3 line 45-46; fig. 3).




    PNG
    media_image1.png
    528
    602
    media_image1.png
    Greyscale

Annotated Fig. 3

Regarding claim 28, Cooney discloses an inner surface of the hollow funnel ("funnel shaped collection means 2"; col. 2 line 66-67; fig. 1) is formed from a material that adheres to the internal skin of the vulva upon being pressed against the internal skin (“any biomedical grade plastic such as silicone and the like”; col. 4 line 65-66) while the internal skin is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44), 
such that upon the inner surface of the hollow funnel being pressed against the UOSS while the UOSS is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44) the inner surface of the hollow funnel will remain adhered to the UOSS ("permits the most adhesion between the sealant means and the body tissue of the wearer"; col. 4 line 68 thru col. 5 line 6), without application of an external force.

Regarding claim 29, Cooney discloses an outer surface of the UCC is formed from a material that adheres to the internal skin of the vulva upon being pressed against the internal skin (“any biomedical grade plastic such as silicone and the like”; col. 4 line 65-66) while the internal skin is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44),
such that upon the UCC being pressed against the labia minora and/or the labia majora while the labia minora and/or the labia majora is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44) the outer surface of the UCC will remain adhered to an inner wall of the labia minora and/or the labia, without application of an external force.

Regarding claim 30, Cooney discloses the UCC is dimensioned such that, upon being inserted within the labia majora and the labia minora, the UCC is further retained in position by exertion of a closing-in force on the UCC by inner walls of the labia majora and/or inner walls of the labia minora ("covered by the labia minora of the wearer to permit its normal pressure to urge the collection means against the vestibule"; col. 2 line 2-4).

Regarding claim 31, Cooney discloses the back side peak of the margin ring ("flanged means 6"; col. 3 line 5) is adapted for insertion into the vaginal orifice ("a pommel 16 which is insertable into a portion of the vagina"; col. 3 line 37-38; fig. 3) for positioning the upper orifice of the margin ring ("flanged means 6"; col. 3 line 5) to circumscribe the urethral orifice ("seat 5 … surrounds both the external urethral orifice and the vaginal orifice"; col. 3 line 32-34).

Regarding claim 32, Cooney discloses the material that adheres to the internal skin of the vulva is a viscoelastic, biocompatible silicone based material ("urine collection means 2 can be made of any biomedical grade plastic such as silicone and the like"; col. 4 line 65-66).

Regarding claim 34, Cooney discloses the UCC and the UDC are adapted to retain their spatial configurations relative to one another upon the UCC being adhered to moistened internal skin of the vulva (fig. 8).

Regarding claim 35, Cooney discloses the UCC and the UDC are a single monolithic structure ("one piece"; col. 2 line 66; Fig. 1).

Regarding claim 36, Cooney discloses the margin ring ("flanged means 6"; col. 3 line 5) of the UCC comprises a substantially horizontal flat contact surface for pressing against the UOSS ("normally substantially flat surface of the flanged lip of the collection means"; col. 2 line 10-12), 
the flat contact surface being substantially perpendicular to a substantially vertical upper edge of an outer wall of the hollow funnel (fig. 1).

Regarding claim 37, Cooney discloses the urine collection device excludes support structures adapted for applying an external force for keeping the margin ring ("flanged means 6"; col. 3 line 5) pressed against the UOSS ("harness means shown in FIG. 9 is not necessary for the successful use of this invention"; col. 4 line 44-45; fig. 3).

Regarding claim 43, Cooney discloses a method of using the urine collection device of claim 27, comprising: inserting the UCC into the vulva ("insertable into a portion of the vagina"; col. 3 line 37-38) of a female user, with 
the margin ring ("flanged means 6"; col. 3 line 5) positioned within the labia minora ("placing the seat 5 having sealant means 8 thereon snugly against the vestibular tissue between the labia minora"; col. 5 line 46-48; fig. 7) and 
the upper orifice of the margin ring circumscribing the urethral orifice ("cover the external urethral orifice; col. 3 line 13; fig. 7); and 
pressing the margin ring ("flanged means 6"; col. 3 line 5) against the UOSS ("placing the seat 5 having sealant means 8 thereon snugly against the vestibular tissue between the labia minora"; col. 5 line 46-48), while the UOSS is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44), so as to generate an adhesion force between the margin ring ("flanged means 6"; col. 3 line 5) and the UOSS, such that the margin ring ("flanged means 6"; col. 3 line 5) remains adhered to the UOSS ("body adhesive can be snugly placed against the vestibule of a wearer"; col. 1 line 68) without application of an external force.

Regarding claim 45, Cooney discloses inserting the UCC into the vulva comprises 
inserting the back side peak ("a pommel 16"; col. 3 line 37; fig. 7) of the margin ring ("flanged means 6"; col. 3 line 5) into the vaginal orifice (fig. 7) and 
positioning the front side peak of the margin ring ("flanged means 6"; col. 3 line 5) within the anterior convergence of the labia minora ("placing the seat 5 having sealant means 8 thereon snugly against the vestibular tissue between the labia minora"; col. 5 line 46-48).

Regarding claim 46, Cooney discloses the urine collection device excludes support structures adapted for applying an external force for keeping the margin ring ("flanged means 6"; col. 3 line 5) pressed against the UOSS ("harness means shown in FIG. 9 is not necessary for the successful use of this invention"; col. 4 line 44-45; fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Biggs et al. (US 20070293937).
Regarding claim 33, Cooney discloses the material that adheres to the internal skin of the vulva is a viscoelastic, biocompatible ("urine collection means 2 can be made of any biomedical grade plastic such as silicone and the like"; col. 4 line 65-66). Cooney fails to disclose the material having a surface tension of 18 to 21 dyne/cm.
However, Biggs teaches the material having a surface tension “in the range of 20 to 30 dyne/cm" ([0444]) for the purpose of making the material surface biocompatible ([0444]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device to arrive at the claimed surface tension of 18 to 21 dyne/cm, as taught by Biggs, through routine optimization for the purpose of optimizing biocompatibility.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Snyder (US 20010037098).
Regarding claim 38, Cooney fails to disclose a flexible and resilient skirt connected to and surrounding the UCC. However, Snyder teaches a urine collection device (see title and abstract) having a flexible and resilient skirt 122 and/or 322 ("flange 122 is constructed of nylon, styrene, flexible polyvinyl plastic or the like"; [0031] and "flange 322 surrounding the rim"(a skirt); [0053]; fig. 9) connected to and surrounding the UCC ("securing portion 310"; [0052]; fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device to include a flexible and resilient skirt connected to and surrounding the UCC, as taught by Snyder, for the purpose of providing a suitable skirt for increasing the contact surface with "the labia minora to help secure the rim 318 in place on the patient" ([0053]).

Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Mohr et al. (US 4846817).
Regarding claim 39, Cooney fails to disclose at least one flexible and resilient wing attached to the UCC. However, Mohr teaches a urinary device (see abstract) having at least one flexible and resilient wing ("wings 28 and 30 are particularly compliant in composition to readily conform to the configuration of the labia minora"; col. 4 line 7-9; fig. 6) attached to the UCC ("saddle section 35"; col. 3 line 41; fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection device of Cooney to further comprise at least one flexible and resilient wing attached to the UCC, as taught by Mohr, in order to help hold the device in proper position and also to prevent urine leakage (col. 4 line 51-53).
Regarding claim 41, Cooney fails to disclose at least one flexible and resilient wing attached to the UDC. However, Mohr teaches at least one flexible and resilient wing ("wings 28 and 30 are particularly compliant in composition to readily conform to the configuration of the labia minora"; col. 4 line 7-9; fig. 6) attached to the UDC. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device such that the urine collection device further comprises of at least one flexible and resilient wing, as taught by Mohr, in order to help hold the device in proper position and also to prevent urine leakage (col. 4 line 51-53).
Absent evidence proving otherwise, rearrangement of the wing(s) to be attached to the UDC would not affect the operation of the device. Therefore, the limitation of attaching the wing(s) to the UDC is given limited patentable weight (see Rearrangement of Parts MPEP 2144.04).

Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Mohr et al. and further in view of Noda (US 20150073370).
Regarding claims 40 and 42, Mohr discloses at least one wing ("wings 28 and 30 are particularly compliant in composition to readily conform to the configuration of the labia minora"; col. 4 line 7-9; fig. 6) for contacting an interior skin surface of the vulva ("lie between and engage the respective labia minora"; col. 3 line 43-44). Cooney/Mohr fails to disclose the at least one wing comprises a plurality of protrusions extending from a surface of the at least one wing. However, Noda teaches a plurality of protrusions extending from a vulva-contacting surface ("Having protrusions on the skin contact surface"; [0002]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney/Mohr’s device such that a plurality of protrusions extending from a surface of the at least one wing for contacting an interior skin surface of the vulva "to more suitably fit the body of the wearer to help prevent fluid leakage even when the body of the wearer has moved" ([0002]).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Tasbas (US 20070219479).
Regarding claim 44, Cooney discloses the margin ring ("flanged means 6"; see Fig. 3 and col. 3 line 5) of the UCC ("collection means 2"; col 3. line 1; Fig. 1). Cooney fails to disclose before inserting the UCC into the vulva, applying a biocompatible wetting-agent to the margin ring of the UCC and/or an internal skin surface of the vulva. However, Tasbas teaches applying a biocompatible ("desirable that the lubricant be biocompatible"; [0025]) wetting-agent before the insertion ([0025]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device such that before inserting the UCC into the vulva, a biocompatible wetting-agent is applied, as taught by Tasbas, for the purpose of facilitating the insertion into a vagina" with a biocompatible wetting-agent ([0025]).

Response to Arguments
Applicant’s arguments, filed 27 April, 2022, with respect to the claim(s) 27-29 have been fully considered and are not persuasive for the following reasons: 
Applicant argues on pages 9-13 that the prior art fails to disclose “the margin ring is formed from a material that adheres to internal skin of the vulva,” “the margin ring will remain adhered to the UOSS, without application of an external force,” “inner surface of the hollow funnel is formed from a material that adheres to the internal skin of the vulva…without application of an external force,” and “outer surface of the UCC is formed from a material that adheres to the internal skin of the vulva…without application of an external force” as recited in amended Claims 27-29. 
The Examiner disagrees as for the reason set forth in the rejection above, noting the amended rejection to elucidate the Office interpretation of the structure found within the prior art. It is specifically noted that the amended language of the material is interpreted as reasonably broad enough to still be met by the structural recitations within Cooney, and that such would need to be further limited with structural terms to distinguish therefrom.
Therefore, all claimed limitations are met by the prior art of Cooney, as interpreted above in light of the Amendment.
Regarding the argument that “Cooney does not teach a "margin ring [that] is formed from a material that adheres to internal skin of the vulva"; and Cooney also does not teach a "margin ring [that] will remain adhered to the UOSS, without application of an external force”, it is noted that Applicant discloses that the “adhesion skin-device force” is formed due to the invention being made from a “viscoelastic, biocompatible silicone based material.” (see [0014] in Applicant’s specification). Since Cooney discloses that the "urine collection means 2 can be made of any biomedical grade plastic such as silicone and the like" (col. 4 line 65-66) and urine collection means 2 includes flanged means 6; therefore, Cooney’s teaching of the margin ring or flanged means 6 being made of the same material “silicone” as the Applicant’s invention, would inherently be able to remain adhered to the UOSS, without application of an external force.
Arguments for claims 28 and 29 are also rebutted for the same reason discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785